DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Response to Amendment
2.	Applicant’s amendments filed 12/16/2020 to the claims are accepted. In this amendment, claims 27, 38, and 47 have been amended and claims 1-26, 30, 41, and 48-50 have been canceled.  
Response to Argument
3.	 Applicant’s arguments filed on 12/16/2020 regarding the prior art have been fully considered but they are not persuasive for the reason below:
	a. Applicant argues (p.7): Wang does not mention or suggest acquiring label-free images from an imaging flow cytometer.
	The examiner respectfully disagrees. Wang discloses “acquire images of one or more cell, e.g. images 302”, para 0136), where images 302 are unlabeled images, para 0103).  
	b. Applicant argues regarding 103 is moot in view of new ground of rejection necessitated by the amendment. In addition, Wagner explicitly discloses “The system requires no staining or labels”, para [0152], “a label- and stain-free cytometry system … a single unlabeled and unstained sperm cell”, para [0186].
Statement of 35 U.S.C § 102 and 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of     
Claim Rejections - 35 USC § 103
5. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 27-29, 31-33, 35-40, 42-47, and 51-54 are rejected under AIA  35 U.S.C. 103 as being obvious over Wang et al, hereinafter Wang (US 2014/0247972 – of record) in view of Wagner (US 2013/0252237).
	As per Claims 27 and 38, Wang discloses a computer-implemented method and a system, comprising: receiving, by one or more computing devices (Figs 8-9, 802, 804, 912), one or more label-free images of a cell, wherein the one or more label-free images is obtained without staining cells (unlabeled “label-free” images 302 acquired, par 0136, 0103, 0109); and 
identifying, by the one or more computing devices, a cell class for each imaged cell by extracting features of the one or more images (Fig 3A shows images 302, each is classified, e.g. classified cells 1, 2, 3, etc., pars 0103-0104) and applying a machine learning classifier to the extracted features (Fig 4 shows feature extraction, pars 0117-0118); wherein the machine learning classifier is obtained by training the machine learning classifier using a training set of cell images of known cell class (pars 0099-0102); and wherein the cell class is a type of cell or a cell in a certain phase of the (e.g. human embryo cell (par 0086), term “embryo” refers to fertilized oocyte (par 0067), oocyte going through “meiosis 1” considered “a special type of cell division”, e.g. “cell cycle 1”, then “cell cycle 2”, etc., pars 0070-0075).
While Wang discloses one or more label-free images obtained (pars 0136, 0103), Wang does not explicitly disclose label-free obtained from an imaging flow cytometer.
Wagner teaches one or more label-free images obtained from an imaging flow cytometer (Fig 1 shows a flow cytometer (a cytometry tool, 0325, 0369, 0426), a label free cytometry system (pars 0180, 0231), e.g. classify cell 120 and cell 122, sorted within sort destination 114 (pars 0232-0233) without staining cells ()
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify Wang to obtain one or more label-free images from an imaging flow cytometer as taught by Wagner that would facilitate classifying the cells and enabling high speed, e.g. sperm sorting in a label-free manner without exposing cells to high-energy UV photons (Wagner, par 0170).
As per Claims 28 and 39, Wang in view of Wagner discloses the method and system of claims 27 and 38, Wang further discloses wherein the machine learning classifier comprises deep learning (neural network considered a deep learning classifier, see pars 0018, 0404).
As per Claims 29 and 40, Wang in view of Wagner discloses the method and system of claims 28 and 39, Wang further discloses wherein identifying a cell class for each imaged cell comprises obtaining, by the one or more computing devices, a set of vectors for each of the one or more label-free images (fig 4, pars 0117, 0404), each (pars 0265, 0392).     
As per Claims 31, 42, and 51, Wang in view of Wagner discloses the method, system, and program product of claims 27, 38, and 47, Wang further wherein the features comprise two or more of area and shape, Zernike polynomials, granularity, intensity, radial distribution, and texture (Table 1, pars 0099, 0189).
As per Claims 32, 43, and 52, Wang in view of Wagner discloses the method, system, and program product of claims 27, 38, and 47, Wang further discloses wherein the features are ranked based on one or more of texture, area and shape, intensity, Zernike polynomials, radial distribution, and granularity (fig 23, pars 0404, 0407). 
As per Claims 33, 44, and 53, Wang in view of Wagner discloses the method, system, and program product of claims 27, 38, and 47, Wang further discloses comprising segmenting, using the one or more computing devices, the label-free image to identify the cell in the image and wherein the segmented image is used for feature extraction (par 0265). 
As per Claim 35, Wang in view of Wagner discloses the method of claim 27, Wang further discloses comprising acquiring, by the one or more computing devices, the one or more images, wherein at least one of the one or more computing devices is in electronic communication with an imaging device (figures 8-9, pars 0135-0137).
As per Claim 36, Wang in view of Wagner discloses the method of claim 35, Wang further discloses comprising sorting, by a cell sorting device, each cell based on the identified cell class received from the one or more computing devices (fig 23, ranking 2306, 2312, par 0404).
As per Claims 37 and 46, Wang in view of Wagner discloses the method and system of claims 27 and 38, Wang further discloses wherein the label-free image is a brightfield image, a darkfield image, or both (pars 0392, 0406, and 0136). 
As per Claims 45 and 54, Wang in view of Wagner discloses the system and program product of claims 38 and 47, Wang further discloses comprising a cell sorting device, wherein the cell sorting device is communicatively coupled to the processor (pars 0404, 0408, 0413) and wherein the cell sorting device sorts the imaged cells based on the identified cell class (figure 24, pars 0416).  
As per Claim 47, Wang discloses a computer program product, comprising: 
a non-transitory computer-executable storage device having computer-readable program instructions embodied thereon that when executed by a computer (par 0467, Figs 8-9), cause the computer to make a label-free classification of cells (par 136), the computer-executable program instructions comprising: computer-executable program instructions to receive one or more label-free images of an unstained cell (unlabeled “label-free” images 302 acquired, pars 0136, 0103, 0109); and computer-executable program instructions to obtain a set of vectors for each of the one or more label-free images (Fig 4, pars 0117, 0404), 
each vector comprising pixel data from the label-free images or instructions to extract features of the one or more images (pars 0265, 0392), and 
computer-executable program instructions to identify a cell class for each imaged cell (Fig 3A shows images 302, each is classified, e.g. classified cells 1, 2, 3, etc., pars 0103-0104) by applying a deep learning machine learning classifier to the set of vectors or extracted features (Fig 4 shows feature extraction, pars 0117-0118); pars 0099-0102); and wherein the known cell class is a type of cell or a cell in a certain phase of the cell cycle (e.g. human embryo cell (par 0086), term “embryo” refers to fertilized oocyte (par 0067), oocyte going through “meiosis 1” considered “a special type of cell division”, e.g. “cell cycle 1”, then “cell cycle 2”, etc., pars 0070-0075).
While Wang discloses one or more label-free images obtained (pars 0136, 0103), Wang does not explicitly disclose label-free obtained from an imaging flow cytometer.
Wagner teaches one or more label-free images obtained from an imaging flow cytometer (Fig 1 shows a flow cytometer (a cytometry tool, 0325, 0369, 0426), a label free cytometry system (pars 0180, 0231), e.g. classify cell 120 and cell 122, sorted within sort destination 114 (pars 0232-0233) without staining cells (the system requires no staining or labels”, para [0152], “a label- and stain-free cytometry system … a single unlabeled and unstained sperm cell”, para [0186]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify Wang to obtain one or more label-free images from an imaging flow cytometer as taught by Wagner that would facilitate classifying the cells and enabling high speed, e.g. sperm sorting in a label-free manner without exposing cells to high-energy UV photons (Wagner, par 0170).

7.	Claims 55-57 are rejected under AIA  35 U.S.C. 103 as being obvious over Wang in view of Wagner and Gholap et al (US patent 7,979,212 – of record) hereinafter Gholap. 
As per Claims 55-57, Wang in view of Wagner discloses the method, system, and computer program product of claims 27, 38, and 47, but the combination does not explicitly disclose the features comprise two or more of features characteristic of the cell cycle phase growth I/synthesis/growth 2 (G I/S/G2), Prophase, Metaphase, Anaphase, Telophase. However, Gholap teaches (col 3 lines 13-17, col 5 lines 1-6). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify Wang and Wagner to include features characteristic of cell cycle phase growth as taught by Gholap that would facilitate separate and are parallel, so a parallelism property of two identified miotic cells is used to identify miotic cells (Gholap, col 21 lines 16-19). 
Conclusion
8.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lynda Dinh/
Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863